—In an action, inter alia, for a judgment of possession and eviction, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (G. Aronin, J.), dated June 13, 1995, as denied its motion for summary judgment, and the defendant cross-appeals from so much of the same order as denied its cross motion for summary judgment and instead dismissed the complaint on the ground that it presents an ecclesiastical issue which the courts cannot resolve.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly determined that the dispute between these parties cannot be decided without resolving the underlying controversies over religious doctrine (see, B’Nai Jacob v Park Slope Jewish Ctr., 199 AD2d 296; Park Slope Jewish Ctr. v Stern, 128 AD2d 847). Thus, judicial resolution of the dispute would violate the Establishment Clause of the First Amendment of the United States Constitution (see, Serbian Orthodox Diocese v Milivojevich, 426 US 696, reh denied 429 US 873; Kedroff v St. Nicholas Cathedral, 344 US 94; Presbyterian Church v Hull Church, 393 US 440, 449; First Presbyt. Church v United Presbyt. Church, 62 NY2d 110, 119, rearg denied 63 NY2d 676, cert denied 469 US 1037). Accordingly, the complaint was properly dismissed.
Mangano, P. J., Rosenblatt, Pizzuto and Hart, JJ., concur.